Citation Nr: 0734847	
Decision Date: 11/05/07    Archive Date: 11/19/07

DOCKET NO.  02-11 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel




INTRODUCTION

The veteran had active service from July 1966 to July 1970 
and from May 1971 to June 1973. 

This matter came before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The Board denied the veteran's claim of entitlement to 
service connection for hemorrhoids in August 2003, and the 
veteran appealed that decision to the Court of Appeals for 
Veterans Claims (Court).  In September 2004, the Court 
vacated the Board's August 2003 decision and remanded the 
matter.

In April 2005 the Board again denied the veteran's claim.  In 
a May 2007 memorandum decision, the Court vacated and 
remanded the matter to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the May 2007 memorandum decision, the Court noted that the 
question of whether there was a need for a VA medical 
examination was reasonably raised by the record.  It 
indicated that there were in-service records of rectal 
bleeding and an in-service complaint and treatment for 
hemorrhoids.  It also observed that the record contained the 
veteran's post-service statements that he had symptoms of 
bleeding and hemorrhoids in the years following service.  

Because the Board may not rely on its own unsubstantiated 
medical conclusions, Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), it must rely on an informed medical opinion in 
order to adjudicate a claim.  Thus, pursuant to 38 C.F.R. § 
3.159(c)(4), it appears that a VA examination is necessary 
because (1) the record contains competent evidence of current 
symptomatology and treatment regarding hemorrhoids; (2) the 
veteran's service medical records indicated testing and 
findings related to hemorrhoids; and (3) there is evidence of 
continuity of symptomatology capable of lay observation.  See 
McClendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing 
that the latter element is a low threshold).  Thus, the Board 
has determined that an examination should be conducted to 
determine the nature and etiology of the veteran's 
hemorrhoids.

Accordingly, the case is REMANDED for the following action:

Schedule a VA examination and opinion for 
hemorrhoids.  Upon examination and review 
of the entire claims folder, the examiner 
should identify all symptoms associated 
with the veteran's hemorrhoids.  The 
examiner should provide an opinion 
regarding whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
hemorrhoids are related to any injury or 
disease or manifestation in service.  
Specifically, what is the likelihood that 
the veteran had hemorrhoids in service in 
light of all clinical in-service 
findings?

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



